UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7542



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM G. GRAVES, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Walter E. Black, Jr., Senior District
Judge. (CR-90-221-B)


Submitted:   January 20, 2000             Decided:   February 2, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William G. Graves, Jr., Appellant Pro Se. Barbara Suzanne Skalla,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William G. Graves appeals the district court’s order denying

his motion for reduction of his sentence.    We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See United States v. Graves, No. CR-90-221-B (D. Md. Oct.

21, 1999).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2